ACKNOWLEDGMENTS
The present application is being examined under the pre-AIA  first to invent provisions. 

The Examiner acknowledges receipt of the amendment filed 8/26/21 wherein claims 2-2-8, 12, 15-27, and 29-31 were canceled and claim 28 was amended.
	Note(s):  Claims 1, 9-11, 13, 14, 28, and 32-37 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 8/26/21 to the rejection of claims 28-32, 35, and 37 made by the Examiner under 35 USC 102, 112, and/or double patenting have been fully considered and deemed persuasive-in-part for the reasons set forth below.
Double Patenting Rejections
	I.	The double patenting rejection over US Patent No. 10,793,595 is WITHDRAWN because Applicant amended the claims to overcome the rejection.

II.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28 and 32-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,406,248. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds (and kits) encompassed by the Formula
    PNG
    media_image1.png
    101
    194
    media_image1.png
    Greyscale
.  The difference between patented independent claim 1 and claim 29 of the instant invention is that claim 29 also includes fluorescein as a definition of variable R3 which is not present in the R3 Markush grouping of the patented invention.  Thus, the skilled artisan would recognize that the invention discloses overlapping subject matter.
APPLICANT’S ASSERTION
	In summary, it is asserted that Applicant intends to file a terminal disclaimer over US Patent No. 10,406,248 once allowable subject matter is presented.
EXAMINER’S RESPONSE
	Applicant’s intention to file a terminal disclaimer is noted.  The rejection is MAINTAINED for reasons of record.

Written Description Rejection
	The 112 first paragraph (written description) rejection is WITHDRAWN because Applicant amended the claims to overcome the rejection.

112 Second Paragraph Rejections
	The 112 second paragraph rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.

102 Rejection
The 102 rejection over Raz et al (US Patent No. 7,560,436) is WITHDRAWN because Applicant amended the claims to overcome the rejection.

NEW GROUNDS OF REJECTIONS
112 Second Paragraph Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 32-34, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28:  The limitation "the structure" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  In order to overcome this rejection, it is respectfully suggested that Applicant consider replacing ‘has the structure’ with ‘is’.



	Claims 32-34 and 36:  The claim is ambiguous because of the term ‘comprises’.  Specifically, did Applicant intend to write ‘is’ instead of ‘comprises’ as amended independent claim 28 is directed to a specific structure for the TLR2 agonist.  Thus, the agonist is the species listed in claims 32-34, not ‘comprises’ those species in claims 32-34.

WITHDRAWN CLAIMS
Claims 1, 9-11, 13, and 14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

COMMENTS/NOTES
Once again, Applicant's election with traverse of Group II (pending claims 28 and 32-37) filed 11/19/20 is acknowledged.  The traversal is on the grounds that once allowable subject matter is found, the process claims containing all the limitations of the allowable product will be rejoined.  This is found persuasive and once allowable subject matter is set forth, the process claims of the same scope will be rejoined thereto.  Hence, the restriction requirement was still deemed proper and made FINAL.
	Note(s):  It is duly noted that Applicant elected the species Ac-PEGO-Dhc(Pam)2-GlySer-PEGO-NH2 (T-02) and a cellular immune response.  Initially, Applicant’s elected species was searched.  However, no prior art was found which could be used to reject the claims.  Thus, the search was expanded to the full scope of independent claim 28.

Applicant is respectfully requested to review the withdrawn claims for 112 rejection issues.  For example, (1) identifying the specific immune response(s) of interest; (2) setting for conditions/limitations/steps to identify how to determine if the response is actually stimulated or not (is there a control involved or what is the data necessary for comparison purposes to determine if a response is stimulated or not); (3) evaluating whether or not claims 9-11, 13, and 14 are within the scope of independent claim 28; and (4) determining is claims 9-11, 13, and 14, should replace ‘comprises’ with ‘is’.

It should be noted that no prior art is cited against the instant invention.  However, Applicant must address and overcome the 112 second paragraph and double patenting rejections.  In particular, the claims are distinguished over the prior art of record because the prior art neither anticipates nor renders obvious the composition set forth in independent claim 28.  The closest art is Applicant’s own work which is cited in the double patenting rejection above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        November 12, 2021